REQUESTED BY: Senator Tom Vickers Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Vickers:
This is in response to your letter of May 13, 1985, concerning your proposed amendments to LB 516.
Specifically, you ask the question whether Article V, Section 10, of the Nebraska Constitution requires that there be more than one judicial district. Article V, Section 10, provides as follows:
     The state shall be divided into district court judicial districts. Until otherwise provided by law, the boundaries of the judicial districts and the number of judges of the district courts shall remain as now fixed. The judges of the district courts shall be selected from the respective districts as provided in this Article V.
It seems apparent that the language of this provision contemplates more than one judicial district since the term is used in the plural. In addition, this section provides that the state shall be "divided" into judicial districts. One judicial district would not constitute a division of the state. That being the case, any legislation which would attempt to change the number of judicial districts in the state to only one district would be in contravention of this section. In your letter you also ask other questions pertaining to the committee amendments. It is our understanding from discussions with your staff that those committee amendments were not adopted and because of that fact these questions are no longer pertinent and do not require a response from this office.
Very truly yours,
ROBERT M. SPIRE Attorney General
John Boehm Assistant Attorney General